ROTH, P. J.
Appellant purports to appeal “. . . from that certain judgment and order of the Court sustaining the demurrer ... to paintiff’s fourth amended complaint, without leave to amend as to the first cause of action and with leave to amend as to the second and third causes of action. ’ ’ There is, however, no judgment.
No appeal lies from orders sustaining or overruling a demurrer. Such orders are reviewable on appeal only from a judgment of dismissal entered pursuant to the court’s orders with respect to the demurrer. (Vibert v. Berger, 64 Cal.2d 65, 67 [48 Cal.Rptr. 886, 410 P.2d 390]; Cole v. Rush, 40 Cal.2d 178 [252 P.2d 1] ; Evans v. Dabney, 37 Cal.2d 758, 759 [235 P.2d 604]; Beazell v. Schrader, 205 Cal.App.2d 673, 674 [23 Cal.Rptr. 189]; Curnutt v. Holk, 203 Cal.App.2d 6, 7 [21 Cal.Rptr. 224]; Dumm v. Pacific Valves, 146 Cal.App.2d 792, 794 [304 P.2d 738]; see Code Civ. Proc., § 963.)
The courts have been generous in the application of the rule enunciated in eases where the notice of appeal has been filed from the order when there is a subsequent entry of judgment. *685(See Vibert v. Berger, supra.) However, as stated in Curnutt, supra, when there has been no judgment, “. . . there is no assurance that the trial judge may not reconsider his decision, ’ ’ in which ease there would be no cause for appeal.
The appeal is dismissed.
Herndon, J., and Fleming, J., concurred.